DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claims 1, 10, 12, 14-15, and 17-19 are pending.
Claims 1, 10, 12, 14-15 and 19 have been examined.
Claims 17-18 remain withdrawn from examination and claims 2-9, 11, 13, 16, and 20-21 have canceled during the course of examination.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 10, 12, 14-15, and 19 have been considered but are not persuasive.
The applicants have filed a continuation for examination of the claims.  The applicants have not amended the claims from the previous and have made arguments concerning rejection of the claims including the rejection based upon the prior art references.  
The argument concerning claim 1 regarding the written description have been considered and the feature that the muscle fibers are to be stretched and aligned in one direction.  However, after review of the specification for the claimed feature with the “consisting of” limitation regarding the muscle fibers are to be aligned, this is not provided in the specification.  
In regards to the arguments, which is primarily based upon claim 1, regarding Holly in view of McMindes and Exploratorium, the applicant argue the combination of Holly with McMindes, wherein that the McMindes teaching concerns adding fiber into the patty material and that it is different from the Holly reference that teaches of the use of shearing to the form the alignment of the fibers.  The arguments are noted however, as seen in Holly the reference teaches of the known formation of aligned fibers within a patty and known manner of forming such patties.  The McMindes teaches of the desire for high percentages of the fibers to be aligned within a patty which is relevant to the Holly reference.  The argument that the McMindes does not teach of the meat fibers being aligned is noted but not persuasive as the concept of the aligned fibers in a patty as desired and known in the food arts.  
Here, the Holly reference teaches of forming patties with known process in forming aligned fibers along the patty and further with the teaching of changes of shape for the apertures wherein.  See the shearing via the passages of Holly are noted and further Holly states in Col. 2, lines 4-6 that the apertures may have a variety of shapes and orientations, and further, Holly does state that it is known for patties having many of the tissue fibers oriented and aligned in the generally parallel lines, see Col. 5, lines 59-65.  Wherein, it can be seen in Holly it is known of patties that are formed with tissue fibers that are oriented and aligned in the same general direction, this encompasses the claimed feature and whereby, the arguments presented by the applicants are not persuasive.  The teaching of McMindes for the desired percentage of the fibers being aligned can be incorporated into the Holly teaching.
The argument concerning controlled length is noted, but does not provide further limitation to distinguish from the prior art as the length of the fibers formed in Holly is also considered controlled and desired from the action of the shearing within the apertures.  The claimed manner of controlled is noted but does not provide distinguish from the teaching of Holly.  The taught process in the specification is noted, however, the claimed product in the broadest interpretation includes general aligned fibers with any particular lengths as desired.  The controlled length is noted but having a broad interpretation that the Holly reference form patties that encompasses this aspect.
Thereby, the claimed patty of Holly formed includes teaching of adjustment in the regards to the uniformity and this combined with the teachings of McMindes provides teaching that is known in the art of patties formed that would formed with uniform and aligned fibers.
Claims 10, 12, 14-15 and 19 remain rejected for reasons stated above for claim 1, these claims are rejected in light of the prior art.
The arguments provided by the applicants have been considered but are not persuasive and the rejections are set forth as shown below.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 10, 12-15, 19 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 1 recites “said muscle fibers of said uncooked ground meat consisting of muscle fibers that are stretched and aligned in one direction”, the features include the addition of the fibers aligned in one direction that was added by the applicants on 6/16/2015 and further of the “consisting of” limitation added on 7/5/2018.  Dependent claims 10, 12-15, and 19 are also rejected based upon claim 1.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1, 10, 12-15, and 19 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Holly et al. (US4597135) in view of McMindes et al (US20070269567A1) as evidenced by Exploratorium (see: https://www.exploratorium.edu/cooking/meat/INT-what-is-meat.html).
Regarding claims 1 and 19,
Holly discloses a formed meat patty (Abstract, C1L10-29, C4L28-31,
Figure 20) comprising:
said formed meat patty comprising uncooked ground meat (C7L45-52, C8L12-17,C14L1-8), comprised of meat fibers (C4L28-31, C12L24-29,C15L13-21); wherein said meat fibers are inherently muscle fibers as evidenced by Exploratorium.);
said muscle fibers of said uncooked ground meat consisting of muscle fibers aligned in one direction within said formed uncooked meat patty (tissue fibers aligned in parallel configuration (“one direction”) within a shear layer (L) (C14L63-C15L49) (see shear layer (L) in Figure 20 having tissues fibers aligned in one direction, wherein the shear layer (L) can be on top and bottom of the patty (C14L20-24 and L36-39)), wherein said shear layer (L) has a certain thickness (C14L20-62); see Figure 20
said direction being in direction of flow of said uncooked ground meat to form said formed meat patty (Examiner notes that the flow of food material comprising raw ground beef when discharged into the mold opening (32) will to some degree be the direction (horizontal direction) of the movement of the mold plate (30) (C8L18-23, C7L48-52, Figures 6-7) which causes said fiber alignment (C15L16-33) to form said formed meat patty (as mentioned).),

said formed meat patty having a controlled and non-random length of muscle fiber (tissue fibers aligned in parallel configuration, C14L63-C15L49); see Figure 20.
Examiner notes that Holly teaches that the tissue fibers which are generally randomly distributed in ground meat material tend to become unraveled, then become stretched and aligned in a parallel configuration (“one direction” and “non-random”) in the surface of the shear layer (L) due to the frictional force acting on the shear layer as the mold plate (30) moves relative to the adjacent fixed plates in the molding machine (C15L16-33). The unravelling/untangling/untwisting of the random tissue fibers on the shear layer means that the length of the tissue fibers which are shorter because they are twisted/tangled/interwoven together becomes longer in a controlled manner when aligned in a parallel configuration. That is, frictional force of the mold plate (30) pull on the random tissue fibers so as to be stretched and aligned, while in the process control the length of said fibers. Additionally or alternatively, since the patty is elongated (Figure 17) during said alignment (C15L34-42), therefore the length of said fibers are necessarily controlled as claimed.
Further, Holly does teach of a desire to have a meat patty having enhanced texture and/or uniform cooking of the patty (C12L22-29, C14L26-35).  
Here, while the claimed invention does not state the amount of fibers that aligned, the Holly reference does teach of forming a patty would form a patty that would have fibers that are aligned in the flow direction and encompass the claimed meat patty structure.  
Of particular note, Holly states of the density and the sizings of the apertures can be modified to the amount desired in forming the patties and Holly teaches with changes in the aperture diameters and can further vary in size and shape (CL10L4-15,).  Wherein, that is known for the masses to be affected by the spacing between the apertures (76), the shape and size of each aperture, orientation of the apertures, and the pressure of the food material forced through the apertures (CL13L26-41), and therefore it is known of forming the patty that can be adjusted with more or less interwoven regarding the extrudate masses (160).  Thereby, the teaching in Holly further teaches provides teaching of known adjustments to the patty molding process that affect the amount of non-alignment and random orientation, which includes increase or decrease in amount.  This teaching regarding the adjustment in the structure that adjusts the conditions of the fibers formed in the patty and while there is a preference for randomly distributed fibers.  

McMindes teaches at least 90% of the protein fibers (“all of the fibers” and “non-random”) are substantially aligned in one direction to improve the texture and/or consistency/uniformity of cooked muscle meat ([0069-0070, also see 0018, 0016, 0080-0087, 0126]) as shown in Figure 1.
Examiner notes that “at least 90%” encompasses 90% and up to 100%. Examiner also note that said protein fibers can be from plants or other sources such as meat or animal sources or mechanically separated meat ([0018]), wherein animal meats comprised of beef, pork, cattle, and the likes ([0085]) and animal meat is whole meat muscle ([0126]).
Since Holly already teach meat patty having muscle fibers with the desire to enhance texture and/or provide uniform cooking of the patty and includes teaching in adjusting the alignment of the fibers formed in the patty that can be accomplished via changes to the apertures of the molding structure; and further in McMindes provided a solution to aligning fibers of protein in one direction to achieve the desired properties.  This combination would further include obviousness for one skilled in the to further modify the apertures of Holly with the adjustment of the apertures spacing and sizing to increase the amount of alignment fibers, in light of the patties taught in McMindes by having Holly’s fibers of said meat be aligned in one direction for the benefit of maximizing the texture and/or consistency/uniformity of cooked muscle meat as desired by Holly.
With respect to the limitations of "said formed meat patty product having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently and there is no fall off of meat product from said formed meat patty; and said formed meat patty holding its shape during cooking", the Examiner notes that the underlined limitations occurs during cooking of the meat as disclosed by Applicant's specification on paragraphs ([0023,0051,0064,0070]).  
Since Holly and Applicant discloses the same food product which is meat ((Holly: C7L45-52, C8L12-17,C14L1-8, C16L35-40) and (Applicant specification, [0070])) and that the muscle fiber of said meat are stretched and aligned in one direction with a controlled and non-random length of fiber (((Holly: C15L14-33 or the combination of Holly and McMindes as demonstrated above) and (Applicant specification, [0062-0073])), therefore a product made by the process recited in a product-by-process claim is anticipated by or obvious from prior art products, even if those prior art products are made by different processes." Amgen Inc. v. F. Hoffman-La Roche Ltd., 580 F.3d 1340, 1370 n 14, 92 USPQ2d 1289, 1312, n 14 (Fed. Cir. 2009). Additionally, even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.” In re Thorpe, 111 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).
Examiner also notes that Applicant has admitted that the above limitation is inherent when the fibers of the meat product are aligned and the fibers are in a controlled length (see Applicant's arguments filed on 3/6/14 on page listed as "page 5").
In the alternative, the Examiner submits that Holly teaches said formed meat patty product is capable of having a consistent cook shape when cooking where said formed meat patty changes in diameter consistently (C12L24-29, C14L20-35, C15L43-45), capable of having no fall off of product from said formed meat patty (C15L8-13, C13L11-17, C14L20-30); and capable of holding its shape during cooking (C14L20-35, C15L43-45).
Regarding claim 10, Holly or the combination of Holly and McMindes discloses said formed meat patty is capable of being cooled uniformly after it is cooked. Here, the claim is directed to features of the patty after cooking in regards to cooling.  This is an intended use of the patty and does not provide additional limitations to the patty.
Regarding claim 19, this also directed to a process of cooking the patty and the feature of the aligned fibers of the patty is taught in claim 1 above.
Regarding claims 12 and 14-15: Holly discloses said formed meat patty which comprised of ground beef having aligned fibers (as previously demonstrated in the aforementioned rejection of claims 1) inherently has actin in cell membranes, myosin, and the ability to contract the muscle fiber.
In regards to claims 12, regarding the manufacture, wherein there is no squeezing, this is directed to how the patty is made and not to the patty structure.
Further in regards to claim 14, this is directed to the process of cooking of the patty and the features are inherently taught in the prior art reference particularly in regards to the aligned fibers.
In regards to claim 15, this is directed to the manufacturing process of the patty and the shape of the patty, the orientation of the fibers are taught as shown above in regards to claim 1. 
With respect to the limitations of: 
“not squeezing said formed meat patty during forming of said meat patty and therefore has little or no release of actin and myosin from said muscle fibers during formation of said formed meat patty using a standard forming machine” (claim 12), 
 “contraction of the muscle fiber during cooking that does take place is in said direction of flow due to the alignment of muscle fibers controlling both bite and shrinkage” (claim 14), and 
“during construction of said formed meat patty the formed meat patty is not sgueezed therefore reduced release and mixing of myosin with actin in said muscle fibers, which assists with a controlled orientation of fiber in said formed meat patty, resulting in control over the final cook shape of said formed meat patty” (claim 15); 
the Examiner submits that since the above limitations are related to the process of making the meat patty and not the result of the formed meat product, and therefore the Patent Office bears a lesser burden of proof in making out a case of prima facie obviousness for product-by-process claims because of their peculiar nature than when a product is claimed in the conventional fashion. In re Fessmann, 489 F.2d 742, 744, 180 USPQ 324, 326 (CCPA 1974). Once the Examiner provides a rationale tending to show that the claimed product appears to be the same or similar to that of the prior art, although produced by a different process, the burden shifts to Applicant to come forward with evidence establishing an unobvious difference between the claimed product and the prior art product. In re Marosi, 710 F.2d 798, 802, 218 USPQ 289, 292 (Fed. Cir. 1983) (The claims were directed to a zeolite manufactured by mixing together various inorganic materials in solution and heating the resultant gel to form a crystalline metal silicate essentially free of alkali metal. The prior art described a process of making a zeolite which, after ion exchange to remove alkali metal, appeared to be "essentially free of alkali metal." The court upheld the rejection because the applicant had not come toward with any evidence that the prior art was not “essentially free of alkali metal" and therefore a different and unobvious product.).



Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See attached PTO-892 form, of particular note:
Atkins (US 5437886) teaches of raw manufacturing grade beef that are frozen into cylindrical logs with muscle fibre orientation predominantly parallel to the long axis of the log, the log can then be cut, see Col. 11, lines 16-36.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EMMANUEL S LUK whose telephone number is (571)272-1134.  The examiner can normally be reached on Monday-Friday 9 to 5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xiao S Zhao can be reached on 571-270-5343.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/EMMANUEL S LUK/Examiner, Art Unit 1744